     Case 2:18-cv-00710-WBV-DMD Document 229 Filed 10/26/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


SOILEAU & ASSOCIATES, LLC, ET AL.                     CIVIL ACTION

VERSUS                                                 NO. 18-710-WBV-DMD
                                                            c/w 18-7613
LOUISIANA HEALTH SERVICE
& INDEMNITY COMPANY                                    SECTION: D (3)


                              ORDER AND REASONS

        Before the Court is a Motion For Reconsideration, filed by plaintiffs, Soileau &

Associates, LLC, Isaac H. Soileau, Jr. and Karen S. Kovach, individually and on

behalf of K.S., a minor child.1 Plaintiffs seek reconsideration and/or clarification of

the Court’s April 23, 2020 Order and Reasons, granting Louisiana Health Service &

Indemnity Company d/b/a Blue Cross and Blue Shield of Louisiana’s (“Blue Cross’”)

Motion in Limine to Exclude Plaintiffs’ Proposed Experts.2 Blue Cross opposes the

Motion,3 and Plaintiffs have filed a Reply.4

        After considering the briefs submitted by the parties and the applicable law,

IT IS HEREBY ORDERED that the Motion For Reconsideration5 is DENIED.

Contrary to Plaintiffs’ assertions, the Court’s April 23, 2020 Order and Reasons was

narrowly written to prohibit Plaintiffs from offering any expert opinions or reports

from Dr. Daniel N. Davidow, Dr. David M. Greer, Dr. Manal Durgin, Dr. Milton


1 R. Doc. 207.
2 R. Doc. 206.
3 R. Doc. 209.
4 R. Doc. 214.
5 R. Doc. 207.
     Case 2:18-cv-00710-WBV-DMD Document 229 Filed 10/26/20 Page 2 of 2




Anderson, Dr. Betty Muller and Dr. Ronald Federici as “medical expert[s]” concerning

“the course of treatment, diagnoses and medical necessity for treatment of K.S.”

because such evidence is not part of the administrative record and does not fit within

the Fifth Circuit’s narrow exception for supplemental expert evidence allowed in an

ERISA case brought pursuant to 29 U.S.C. § 1132(a)(1)(B).6 The Court’s prior Order

does not exclude from the administrative record reports and records from these

treating physicians that are already part of the administrative record, nor does it

prohibit Plaintiffs from introducing supplemental evidence from these physicians

that is not part of the administrative record, but falls squarely within one of the

limited exceptions recognized by the Fifth Circuit in Crosby v. Louisiana Health

Service and Indem. Co., 647 F.3d 258, 263 (5th Cir. 2011).

       New Orleans, Louisiana, October 26, 2020.




                                                      ______________________________________
                                                      WENDY B. VITTER
                                                      UNITED STATES DISTRICT JUDGE




6 R. Doc. 206 at pp. 11-12 (citing Ariana M. v. Humana Health Plan of Texas, Inc., 884 F.3d 246, 256
(5th Cir. 2018) (citing Vega v. Nat’l Life Ins. Servs., Inc., 188 F.3d 287, 299-300 (5th Cir. 1999))).

                                                  2
